Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

Response to Arguments
Applicant’s arguments, filed December 9, 2020, with respect to the rejection(s) of claim(s) 1-4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Duvan.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,171,828 to Duvan et al. in view of U.S. Patent No. 6,499,358 to Hogan et al. 
As to Claims 1, 2, and 4, Duvan discloses a tool capable of use as a surgical tool (20, Fig. 1). The tool comprises a body (30), a display unit (50) disposed within the body (Col. 4, Lines 63-67 – Col. 5, Lines 1-22), and an electronics unit (28) insertable within the body (28 is integral with 22 as described in Col. 6, Lines 23-25 and 22 is described as removable in Col. 4, Lines 28-36) separate from but operably connectable to the display (50, Fig. 1, via 92, Col. 6, Lines 37-40). The electronics unit is capable of measuring an operating parameter of the tool (Col. 4, Lines 52-62 and Col. 6, Lines 23-48), providing real-time feedback to the user (Col. 4, Lines 52-62 and Col. 6, Lines 23-48), and having its stored information queried by the user (Col. 4, Lines 52-62 and Col. 6, Lines 23-48).
As to Claims 1, 2, and 4, Duvan discloses the claimed invention except for wherein the tool is a surgical tool capable of being used for multiple surgical procedures or designated as a single use device. 
Hogan discloses a surgical tool (Fig. 1) capable of being used for multiple surgical procedures (sterilization described in Col. 2, Lines 46-53 and Col. 3, Lines 32-37) or as a single use device (Col. 2, Lines 53-54 and Col. 3, Lines 32-37) in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device (Col. 2, Lines 46-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tool of Duvan with the multiple or single use modification of Hogan in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,171,828 to Duvan et al. in view of U.S. Patent Pub. No. 2007/0244470 to Barker, Jr. et al. in view of U.S. Patent No. 6,499,358 to Hogan et al. 
As to Claim 3, Duvan discloses a tool capable of use as a surgical tool (20, Fig. 1). The tool comprises a body (30), a display unit (50) disposed within the body (Col. 4, Lines 63-67 – Col. 5, Lines 1-22), and an electronics unit (28) insertable within the body (28 is integral with 22 as described in Col. 6, Lines 23-25 and 22 is described as removable in Col. 4, Lines 28-36) separate from but operably connectable to the display (50, Fig. 1, via 92, Col. 6, Lines 37-40). The electronics unit is capable of measuring an operating parameter of the tool (Col. 4, Lines 52-62 and Col. 6, Lines 23-48), providing real-time feedback to the user (Col. 4, Lines 52-62 and Col. 6, Lines 23-48), and having its stored information queried by the user (Col. 4, Lines 52-62 and Col. 6, Lines 23-48).
As to Claim 3, Duvan discloses the claimed invention except for wherein the electronics unit is insertable within a sterilization barrier formed within the body and the tool is a surgical tool capable of being used for multiple surgical procedures or designated as a single use device. 
Barker, Jr. discloses a surgical tool wherein an electronics unit (104) is insertable within a sterilization barrier formed within the body (108, [0040, 0032]) in order to allow for the tool to maintain its integrity and functionality after sterilization [0040]. 
Hogan discloses a surgical tool (Fig. 1) capable of being used for multiple surgical procedures (sterilization described in Col. 2, Lines 46-53 and Col. 3, Lines 32-37) or as a single use device (Col. 2, Lines 53-54 and Col. 3, Lines 32-37) in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device (Col. 2, Lines 46-54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tool of Duvan with the sterilization modification of Barker, Jr. in order to allow for the tool to maintain its integrity and functionality after sterilization, and with the multiple or single use modification of Hogan in order to provide the advantage that the apparatus can be reconfigured for different torque applications without calibration within a sterilized environment, or also be employed as a disposable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775